          Case 4:20-cv-10292-MFL-MJH ECF No. 2 filed 02/05/20                          PageID.15         Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                             __________  DistrictofofMichigan
                                                                      __________


                         MOLLIE WHITE                          )
                             Plaintiff                         )
                                v.                             )      Case No.     2:20-cv-10292-MFL-MJH
                     SMS FINANCIAL, LLC                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MOLLIE WHITE                                                                                                 .


Date:          02/05/2020                                                              s:/ James C. Vlahakis
                                                                                         Attorney’s signature


                                                                                   James C. Vlahakis #6230459
                                                                                     Printed name and bar number




                                                                       2500 S. Highland Ave., Ste. 200, Lombard, IL 60148
                                                                                               Address

                                                                                    jvlahakis@sulaimanlaw.com
                                                                                            E-mail address

                                                                                          (630) 575-8181
                                                                                          Telephone number

                                                                                          (630) 575-8188
                                                                                             FAX number
